Maxwell, J.
This is an action by the plaintiff to recover damages alleged to have been sustained by herself and minor children by the death of her husband, which it is alleged was caused by intoxicating liquor furnished to him by the defendant. On the trial of the cause the jury found for the defendant and the court overruled a motion for a new tidal and dismissed the action. The only error assigned in this court is, that the verdict is contrary to and against the weight of evidence.
It will subserve no good purpose to review the testimony at length. In our opinion it fully sustains the verdict, And the testimony being conflicting, the question of the credibility of the witnesses was a proper one for the jury. There is no error in the record and the judgment is affirmed.
Judgment affirmed.